UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4698


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARION LESEAN DANIELS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00195-CCE-1)


Submitted: May 29, 2018                                            Decided: June 4, 2018


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North Carolina, for
Appellant. Kyle David Pousson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Lesean Daniels appeals his convictions and 120-month sentence after

pleading guilty to five counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)

(2012). Daniels’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal but questioning whether

Daniels’ sentence is procedurally and substantively reasonable. Daniels has been notified

of his right to file a pro se brief, but he has not filed one. We affirm.

       Daniels did not attempt to withdraw his guilty plea in the district court, and thus

we review the Fed. R. Crim. P. 11 hearing for plain error. United States v. Martinez, 277
F.3d 517, 527 (4th Cir. 2002). To establish plain error, an appellant must demonstrate

“that an error (1) was made, (2) is plain (i.e., clear or obvious), and (3) affects substantial

rights. Even if an appellant satisfies these elements, we may exercise our discretion to

correct the error only if it seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012)

(citation, alteration, and internal quotation marks omitted).         Because we detect no

reversible error in the district court’s Rule 11 plea colloquy, we affirm Daniels’

convictions.

       We review Daniels’ sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007). We “first ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the [Sentencing] Guidelines

range, . . . failing to consider the § 3553(a) factors, . . . or failing to adequately explain

                                               2
the chosen sentence.” Id. at 51; see 18 U.S.C. § 3553(a) (2012). If there is no significant

procedural error, we then consider the sentence’s substantive reasonableness under “the

totality of the circumstances, including the extent of any variance from the Guidelines

range.” Gall, 552 U.S. at 51. We presume that a sentence within a properly calculated

Guidelines range is reasonable, and a defendant can rebut this presumption only “by

showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Having carefully reviewed the record, we find no error in the district court’s

imposition of Daniels’ sentence. The district court properly calculated the advisory

Sentencing Guidelines range and sufficiently explained its reasons for imposing the

sentence Daniels received. Further, Daniels has not made the showing necessary to rebut

the presumption of reasonableness that we afford his within-Guidelines-range sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Daniels, in writing, of the right to

petition the Supreme Court of the United States for further review. If Daniels requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Daniels.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                          AFFIRMED




                                          4